           Case 1:19-cv-00805-LY Document 171 Filed 12/18/19 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION                       2019   DEC   8   AM   I   I:



WAG ACQUISITION, LLC,                             §
               PLAINTIFF,                         §
                                                  §
V.                                                §            CAUSE NO. A-19-CV-00805-LY
                                                  §
VUBEOLOGY, INC.,                                  §
ANDDOES1-10,                                      §
                            DEFENDANTS.           §


                                                 S) 1 I)   M




         Before the court in the above styled patent-infringement action, is the parties' Joint Status

Report filed December 13, 2019 (Clerk's Document No 170). This periodic status report informs

the court that the related bankruptcy proceedings continue, that the meeting of creditors was held on

October 14, 2019, and the last date for filing proofs of claims is set for December 18, 2019.     See In


re   StreamMe,   Inc.,   No. 19-11204-HCM (Bankr. W.D. Tex. filed Sept. 6,2019). Having considered

the parties' Joint Status Report filed December 13, 2019,

         IT IS ORDERED that the automatic stay of proceedings imposed under bankruptcy law

remains in effect.   See 11 U.S.C. §   362.

         IT IS FURTHER ORDERED that the parties inform the court of any significant

developments in the bankruptcy proceeding and file a second periodic status report regarding the

status of the bankruptcy proceeding on or before March 20, 2020.

         SIGNED this                 day of December, 2019.




                                                 UNITED STATES DISTRICT JUDGE
